Citation Nr: 0310794	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
April 1967.

Historically, by rating decision of March 1968, the veteran 
was denied service connection for (in pertinent part) 
residuals of frostbite of the left ear and a heart murmur.  
The veteran did not appeal the denial.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating decision in which 
the RO denied service connection for (1) tinnitus, (2) a 
sinus condition, residual of trauma to the nose, and (3) 
hypertension.  By this same rating action, the RO continued 
the denial of the veteran's claims of service connection for 
a heart murmur and residuals of frostbite of the left ear, on 
the basis that new and material evidence had not been 
submitted to reopen those claims.  The veteran filed an 
October 2000 notice of disagreement with the April 2000 
rating decision, and requested a hearing at the RO.  A 
statement of the case (SOC) was issued in November 2000.  The 
veteran submitted a substantive appeal in January 2001.  

In a written statement submitted in December 2001, the 
veteran withdrew from appeal the issue of service connection 
for a sinus condition.  In a February 2002 decision, the 
Board determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for residuals of frostbite of the ear, and denied 
service connection for hypertension.  In addition, the Board 
decided to pursue additional development in accordance with 
38 C.F.R. § 19.9(a)(2) (2002) for the issues of whether new 
and material evidence had been presented to reopen the claim 
of entitlement to service connection for a heart murmur and 
entitlement to service connection for tinnitus.  

In December 2001, a videoconference hearing was held a former 
Member of the Board (now, Veterans Law Judge); the transcript 
of that hearing is of record.  In March 2003, the Board duly 
notified the veteran that the Board no longer employed the 
Veterans Law Judge that conducted the December 2001 Board 
hearing and that he had the right to another Board hearing.  
In a subsequent response, the veteran indicated that he did 
not want an additional hearing. 


REMAND

The veteran and his representative contend that the veteran 
has suffered "ringing in his ears" since 1969 due to 
exposure to loud music while practicing with musical 
instruments in service.  In addition, the veteran and his 
representative allege that they have presented new and 
material evidence to substantiate that a pre-existing heart 
murmur worsened in service, resulting in mitral valve 
prolapse.

The RO last reviewed the issues on appeal in November 2000, 
at which time an SOC was issued.  The additional evidence 
added to the claims file pursuant to the Board's development 
includes the report of an August 1978 audiological 
examination from J. Hiott, M.D.; a July 1986 examination 
report from W. Giles, M.D.; and treatment records from the VA 
Medical Center (VAMC) located in Columbia, South Carolina, 
dated from September 1998 to December 2002.  However, the 
Board is unable to render a decision on the basis of such 
evidence at this time.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384 (1995)), the matter on appeal must be 
returned to the RO for consideration of the claim in light of 
all additional evidence added to the record since the 
November 2000 SOC.  

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
(The Board points out, however, that the VCAA expressly 
provides that nothing in the Act "shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).)  

The Board also finds that further notification, with respect 
to, and development of, the claims is warranted.  In this 
regard, the Board notes that in connection with its 
development of the claims, in May 2002, the Board sent a 
letter to the veteran asking him to identify medical 
treatment providers and to sign releases authorizing VA to 
obtain records from any identified source.  The Board 
specifically requested pertinent information and 
authorization to enable it to obtain records of the veteran's 
former employer, Becton-Dickinson.  In response, the veteran 
submitted releases for Dr. Giles, Dr. Hiott; S. Strat, M.D.; 
the Bethesda Naval Hospital, and Becton-Dickinson.  As 
discussed above, the Board received records from Drs. Giles 
and Hiott.  However, in response to the Board's request for 
records, the National Naval Medical Center in Bethesda, 
Maryland, indicated that a thorough search of records 
revealed no inpatient information concerning the veteran.  In 
addition, Dr. Strat responded that the veteran had not been 
treated since 1990.  The Board did not have occasion to issue 
a follow-up request for treatment records from Dr. Strat.  
The Board also did not have occasion to request complete 
records from Becton-Dickinson.

On remand, the RO should, consistent with 38 C.F.R. § 3.159, 
notify the veteran and his representative of the Board's 
efforts to obtain treatment records from the National Naval 
Medical Center and the negative results.  Furthermore, the RO 
should contact Dr. Strat and request all treatment records 
for the veteran (regardless of the date of treatment) or a 
clear statement that such records have been destroyed or no 
longer exist.  Finally, the RO should request employment 
records from Becton-Dickinson.  The RO should follow up on 
the records requests, as needed, following the procedures 
prescribed in 38 C.F.R. § 3.159.

The notification and development action described above is 
consistent with the duties imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.

As a final point, the Board notes that the November 2000 SOC 
did not include citation to the legal authority codifying or 
implementing the VCAA that is pertinent to the current 
claims.  If the RO again denies the claims, the SSOC issued 
to the veteran and his representative explaining the reasons 
for the denial must include citation to and discussion of all 
such additional, pertinent legal authority.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should notify the veteran of 
the Board's efforts to obtain treatment 
records from the National Naval Medical 
Center in Bethesda and the negative 
results.  The veteran should be notified 
that he may submit such evidence on his 
own.

2.  The RO should obtain all of the 
veteran's outstanding medical records from 
the Dr. Strat, for any treatment of a 
cardiovascular disorder.  

3.  The RO should obtain records from the 
personnel and medical units of the 
veteran's former employer, Becton-
Dickinson.  

4.  After associating with the claims file 
all records and/or response(s) received 
from the aforementioned sources, the RO 
should furnish to the veteran and his 
representative a letter notifying the 
veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate that claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.    

5.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

6.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
associated with the claims file since the 
November 2000 SOC) and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of pertinent VCAA laws and 
regulations, and clear reasons and bases 
for the RO's determinations) and afford 
the veteran and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


